Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Philippsen publication wherein it discloses a computer implemented method to generate a 2D-navigation map for collision- free navigation by a plurality of robots (see Fig. 3.1, Philippsen teaches his "Robox" exhibition / convention center robot, an autonomous tour-guide robot performs obstacle avoidance as it executes planned local paths, ¶3.1, and ¶3.4.3 - ¶3.4.5.  See in Particular ¶3.4.4, "The clearance objective wclear tends to maximize the space between robot and obstacles”), the method comprising: 
initiating a particle simulation to add a plurality of bubbles to an image of an area (see ¶2.2.1, "Connected bubbles of free space [40] are subject to artificial forces: Repulsive forces from obstacles, attractive forces from neighboring bubbles. The elastic band iteratively smoothes the plan and adapts to moving or previously unknown obstacles."  See ¶3.5.1); 
processing the bubble simulation to determine a set of bubbles from the plurality of robots on the image that are overlapping free spaces of the area in the image (see Figs. 3.9 - 3.10, ¶3.4.4, ¶3.5.1 - ¶3.5.2, overlapping bubbles.  See also ¶3.7.1, Philippsen teaches perception systems for plurality of robots that utilize laser scanners to perceive one another in the space); 
generating the 2D-navigation map by connecting the set of bubbles using a plurality of edges, wherein the plurality of edges indicate a navigation path to navigate within the area.  (See Fig. 3.17, "MotionPlanner... orchestrates the objects which implement motion generation. The components NF1, BubbleBand, and ∗, the set of nodes that enter and leave the Open list can be thought of as a discrete wavefront sweeping through the graph, being confined to the edges and nodes."  See also Fig. 4.9 and ¶4.6.1.)
Philippsen discusses multiple robots in an exhibition space that traverse routes from one waypoint to another, while avoiding objects, people, and other robots in that space.  As the goal of the claimed invention is collision-free navigation by a plurality of robots, Lopez’ publication is introduced to combine with Philippsen to teach more emphatically navigation of a plurality of robots working in close quarters to one another, as they traverse the generated 2-D navigation map from a current location to another location.  Lopez outlines robots (automated guided vehicles ~ AGVs) that by operation are numerous in working in the tighter, more congested quarters of a warehouse environment, versus the relatively more open spaces of Philippsen’s described exhibition hall spaces.
In Lopez’ work, he presents an online trajectory optimization and cooperative collision avoidance system for when multiple mobile service robots operating in close proximity to each other. Using cooperative trajectory optimization to obtain smooth transitions in multi-agent path crossing scenarios, Lopez establishes an elastic-band based method for time-dependent obstacle avoidance combined with a model predictive trajectory planner that takes into account the robot’s kinematic and kinodynamic constraints.

However, the prior art does not teach, or suggest every element of independent claims 1, 8, and 15. As such, a person skilled in the art would not modify Philippsen in view of Lopez, or any other combination thereof, to provide the method wherein determining the set of bubbles from the plurality of bubbles on the image uses repulsion and rebound operation.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method wherein determining the set of bubbles from the plurality of bubbles on the image uses repulsion and rebound operation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661 

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661